                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )          4:97CR3002
                                            )
                    Plaintiff,              )
                                            )
      vs.                                   )
                                            )          ORDER
JIMMIE C. JOHNSON,                          )
                                            )
                    Defendant.              )


      On the defendant’s unopposed oral motion,

      IT IS ORDERED that:

      (1) No later than May 28, 2019, counsel for the defendant shall advise the
undersigned regarding his position respecting the defendant’s First Step Act motion.

        (2)    No later than June 4, 2019, counsel for the government shall file its reply
brief if it chooses.

      (3) The Clerk shall provide Mr. Lunn, Mr. Higgins and Mr. Nelson with a
copy of this order.

      Dated May 13, 2019.

                                         BY THE COURT:

                                         Richard G. Kopf
                                         Senior United States District Judge
